 



EXHIBIT 10.7
AGREEMENT REGARDING REGULATORY RESPONSIBILITIES
     This AGREEMENT REGARDING REGULATORY RESPONSIBILITIES (this “Agreement”),
dated as of November 7, 2007, is entered into by and between MiddleBrook
Pharmaceuticals, Inc., a Delaware corporation (“MiddleBrook”), and Lex
Pharmaceuticals, Inc., a Delaware corporation (“Lex”).
     WHEREAS, MiddleBrook and Lex have entered into an Asset Purchase Agreement,
dated as of the date of this Agreement, (the “Asset Purchase Agreement”) which,
among other things, provides for the sale from MiddleBrook to Lex of certain New
Drug Applications (“NDAs”);
     WHEREAS, pursuant to the Asset Purchase Agreement, and subject to
conditions set forth therein, Lex may purchase a Notice of Claimed
Investigational Exemption for a New Drug, number 73,767 (“IND”) submitted by
MiddleBrook to the United States Food and Drug Administration (“FDA”);
     WHEREAS, pursuant to the terms of a Registration and Trademark License
Agreement, dated as of the date hereof, between MiddleBrook and Lex, MiddleBrook
will receive an exclusive license under the NDAs and, if purchased, the IND; and
     WHEREAS, MiddleBrook shall assume all regulatory responsibilities relating
to the NDAs and the IND.
     NOW, THEREFORE, the parties hereto agree that the regulatory
responsibilities under such NDAs and IND shall be as follows:
     1. Lex shall be the sponsor of the IND and shall transfer responsibilities
for all obligations set forth in 21 C.F.R. Part 312 to MiddleBrook and shall
authorize the FDA to communicate and interact with MiddleBrook on any and all
matters.
     2. Lex shall be the holder of the NDAs and shall designate MiddleBrook as
its agent under such NDA and shall authorize the FDA to communicate and interact
with MiddleBrook on behalf of Lex on any and all matters pertaining to the NDA.
     3. On behalf of Lex, MiddleBrook shall coordinate and execute any and all
regulatory actions, communications and filings relating to or arising under the
NDAs and IND , including, without limitation, submission of amendments and
supplements thereto, all communications to the FDA relating to such NDAs and
IND, whether in writing, by telephone, fax or e-mail, and attendance at FDA
meetings.
     4. As Lex’s agent for such NDAs and IND, MiddleBrook shall have complete
and sole discretion to take or not take such actions as it deems reasonable and
appropriate; provided that MiddleBrook shall at all times be in material
compliance with all laws and regulations applicable to the NDAs and IND, and
MiddleBrook shall not by and act or omission allow the NDAs or IND to terminate
or be withdrawn.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement Regarding
Regulatory Responsibilities to be executed by their duly authorized
representatives as of the date first set forth above.

                  MIDDLEBROOK PHARMACEUTICALS, INC.  
 
           
 
  By:   /s/ Edward M. Rudnick    
 
           
 
  Name:   Edward M. Rudnick, Ph.D.    
 
  Title   President and Chief Executive Officer    
 
                LEX PHARMACEUTICALS, INC.
 
           
 
  By:   /s/ Peter W. Steelman    
 
           
 
  Name:   Peter W. Steelman    
 
  Title:   President    

2